Citation Nr: 9902406	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoporosis as 
secondary to the service connected disability of salpingitis 
with loss of the right ovary or retroversion of the uterus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran is service connected for salpingitis with 
loss of the right ovary and retroversion of the uterus.

2.  There is no competent medical evidence linking the 
veterans osteoporosis to salpingitis with loss of the right 
ovary or retroversion of the uterus.


CONCLUSION OF LAW

The claim for service connection for osteoporosis as 
secondary to salpingitis with loss of the right ovary or 
retroversion of the uterus is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
osteoporosis.  She contends that salpingitis with the loss of 
the right ovary or retroversion of the uterus caused the 
osteoporosis.  The veteran is service connection for 
salpingitis with loss of the right ovary and retroversion of 
the uterus.  She also receives special monthly compensation 
for loss of use of a creative organ.  In addition, she has 
been treated for osteoporosis and several other physical 
conditions.  The issue before the Board is whether there is a 
nexus or link between the osteoporosis and salpingitis with 
loss of the right ovary or retroversion of the uterus.

The Court has established that a veteran has a duty to submit 
evidence of a well-grounded claim for service connection.  A 
well-grounded claim for service connection generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a connection to a service connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  
Where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  A claimant would not meet his burden 
imposed by 38 U.S.C.A. § 5107 (a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

This case is devoid of a medical opinion linking osteoporosis 
to the veterans service connected salpingitis with loss of 
the right ovary or retroversion of the uterus.  The veteran 
was treated at Bay Pines VAMC between February 1985 and May 
1986 for osteoporosis.  She was hospitalized in February 1991 
for a colonoscopy and hemorrhoids.  Between November 1995 and 
August 1996 the veteran was seen at the Bay Pines VAMC 
Orthopedic clinic for osteoporosis, degenerative joint 
disease of the right hip and a compression fracture.  The 
veteran was again hospitalized from September 1996 to October 
1996.  The diagnoses were adenocarcinoma of the right lung, 
fibrosis of the right lung, emphysema, osteoporosis, 
hypothyroidism, hypertension, chronic low back pain secondary 
to a compression fracture, degenerative joint disease and 
onychomycosis of the toenails. The treating physicians did 
not indicate the etiology of the osteoporosis.

As there is no competent evidence linking osteoporosis to 
salpingitis with loss of the right ovary or retroversion of 
the uterus the claim is not well grounded and service 
connection is denied.  The Board notes that the veteran has 
claimed that there is a connection.  However, she is a 
layperson.  Her opinion is not competent evidence and does 
not give rise to a well-grounded claim.


ORDER

Service connection for osteoporosis as secondary to 
salpingitis with loss of the right ovary or retroversion of 
the uterus is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
